DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on 9/15/2020 are accepted.


Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Applicant’s election without traverse of Species A in the reply filed on 11/22/2021 is acknowledged.
This application is in condition for allowance except for the presence of claim 7 directed to Species non-elected without traverse.  Accordingly, claim 7 has been cancelled.


Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record US 4593529 A teach a thermoelectric cryogenic material storage container comprising: an inner container configured to contain cryogenic liquid material; a supply pipe connected to the inner container and configured to supply the cryogenic liquid material from an outside to the inner container and at least one thermoelectric module  , wherein, in response to a supply of current to the thermoelectric module, the other side becomes a heating side and the one side becomes a cooling side (figs)  . 
Also, US 6921858 B2 teach a thermoelectric cryogenic material storage container comprising: an inner container configured to contain cryogenic liquid material; an outer container for accommodating the inner container to be spaced apart from each other; and at least one thermoelectric module having one side in contact with an outer side of the supply pipe and the other side in contact with an outer side of the discharge pipe, wherein, in response to a supply of current to the thermoelectric module, the other side becomes a heating side and the one side becomes a cooling side (figs).

The prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus the applicants’ invention is novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4897226 A, US 6231008 B1, US 20040089336 A1, US 20020179425 A1, US 20150342660 A1, US 20040154312 A1, US 20180363852 A1.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763